IN THE
                              TENTH COURT OF APPEALS

                                       No. 10-09-00229-CR

                             EX PARTE DARRYL WILLIAMS



                                From the 54th District Court
                                 McLennan County, Texas
                                  Trial Court No. 09-9236


                               MEMORANDUM OPINION


        This original proceeding, in which a pro se jailed arrestee seeks pre-indictment,

pretrial habeas corpus relief, is dismissed for lack of jurisdiction.1




                                                         REX D. DAVIS
                                                         Justice




1 The petition for writ of habeas corpus lacks proof of service on anyone other than this Court. A copy of
all documents presented to the Court must be served on all parties (e.g., the trial court and the district
attorney) and must contain proof of service. TEX. R. APP. P. 9.5, 52.2. Proof of service may be in the form
of either an acknowledgement of service by the person served or a certificate of service. TEX. R. APP. P.
9.5(d). A certificate of service must be signed by the person who made the service, and must state (1) the
date and manner of service, (2) the name and address of each person served, and (3) if the person served
is a party’s attorney, the name of the party represented by that attorney. Id. at (e). To expedite this
matter, we implement Rule of Appellate Procedure 2 to suspend Rule 9.5’s proof-of-service requirement.
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition dismissed
Opinion delivered and filed July 29, 2009
Do not publish
[CR25]




Ex parte Darryl Williams                    Page 2